DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bao et al. (U.S. Publication 2016/0110296), hereinafter Bao in view of Ghosh (U.S. Publication 2016/0147446), hereinafter Ghosh.



Referring to claim 1, Bao teaches, as claimed, a method for executing instructions, comprising: 

obtaining a first memory access instruction (any pending host access instructions, see Fig. 1, Step 102) for execution, wherein the first memory access instruction comprises a first address range (stored address ranges… associated with any pending host access instruction, see Fig. 1, Step 102) of a memory (a solid state storage, see Paragraph 4) to be accessed (see Fig. 5, Read (500)); 

in response to detecting a predetermined instruction (a host access instruction, see Fig. 1, Step 100) for monitoring an accessed address (an address range, see Fig. 1, Step 100) range of the memory, obtain a remaining address range (see Fig. 5, Write (502)) not accessed by the first memory access instruction in the first address range; 

comparing (see Fig. 7, Step 704 and/or Step 710) the remaining address range with a second address range (Note, an address associated with a pending instruction) comprised in a second memory access instruction (Note, a pending instruction) to be executed; and 

suspending execution (see Fig. 7, Step 712) of the second memory access instruction in response to the remaining address range at least partially overlapping with the second address range (see Fig. 7, Yes on Step 704 or 710).

Bao does not disclose expressly executing the predetermined instruction to obtain an address range.

Ghosh does disclose a executing the predetermined (prediction agent, see Paragraph 6) instruction (a first write request, see Paragraph 6) to obtain an address range (logical memory address based on the prediction, see Paragraph 6).

At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate Ghosh’s occupancy prediction into SSD controller of Bao.

The suggestion/motivation for doing so would have been to eliminate over-write by second pending instruction into a memory area that is predicted to be occupied/accessed by first pending instruction.

As to claim 2, the modification teaches the method according to claim 1, further comprising: continuing to execute the suspended second memory access instruction (checks as many time as needed for a blocking instruction to be cleared, see Bao Paragraph 30) in response to an overlapping range between the remaining address range and the second address range having been accessed by the first memory access instruction.  

As to claim 3, the modification teaches the method according to claim 1, further comprising: executing the second memory access instruction in response to the remaining address range not overlapping (see Bao Fig. 5; Note, two area not overlapping over time) with the second address range (see Bao Fig. 7, Step 704 and/or 710).  

As to claim 4, the modification teaches the method according to claim 1, wherein obtaining the first memory access instruction comprises: receiving the first memory access instruction; determining the first address range comprised in the first memory instruction; and storing the first address range into a register or a cache (see Ghosh Fig. 2, CACHE 132 and Fig. 3).  

As to claim 5, the modification teaches the method according to claim I, wherein obtaining the remaining address range comprises: determining the accessed address range that has been accessed by the first memory instruction in response to detecting the predetermined instruction; and determining the remaining address interval based on the accessed address range (see Bao Fig. 5; Note, determining the remaining address segments that have not been accessed in common sense).  

As to claim 6, the modification teaches the method according to claim 1, further comprising: obtaining the remaining address range in each clock cycle (see Bao Fig. 5, Time and see Ghosh Fig. 7, Clock 710; Note, checking/obtaining remaining address range in any given clock cycle is already known).  

As to claim 7, the modification teaches the method according to claim 1, further comprising: executing a third program instruction in response to no predetermined instruction for monitoring the address range of the memory being detected (Note, when the prediction logic shows no further occupancy, a third program instruction executing freely is just common sense).

As to claims 8-20, they are directed to a device/program to implement the method as set forth in claims 1-7.  Therefore, they are rejected on the same basis as set forth hereinabove.





Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HYUN NAM/Primary Examiner, Art Unit 2183